FILED
                             NOT FOR PUBLICATION
                                                                           DEC 23 2015
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JUAN BERNARDO RAMOS,                            No. 12-74243

              Petitioner,                       Agency No. A099-492-438

 v.                                             MEMORANDUM*

LORETTA LYNCH, Attorney General

              Respondent.

                       On Petition for Review of an Order of
                        The Board of Immigration Appeals

                            Submitted December 11, 2015**
                                Pasadena, California

Before:      GOULD and BERZON, Circuit Judges, and ZOUHARY,*** District
             Judge.




      *      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

      ***   The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
       Juan Ramos challenges the decision of the Board of Immigration Appeals

(“BIA”) affirming the Immigration Judge’s denial of his application for adjustment

of status. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for

review.

       The BIA reasonably concluded Ramos’ November 2006 drug conviction, for

which he received a $50 fine, was a “conviction” under 8 U.S.C. 1101(a)(48) (“The

term ‘conviction’ means . . . the alien has entered a plea of guilty . . . and the judge has

ordered some form of punishment[ or] penalty . . . .”). As the Supreme Court has

observed, the terms “punishment” and “penalty” “each undeniably embrace [criminal]

fines.” S. Union Co. v. United States, 132 S. Ct. 2344, 2351 (2012).

       Ramos relies on Retuta v. Holder, 591 F.3d 1181 (9th Cir. 2010), where this

Court held that “an unconditional suspended non-incarceratory sanction that has no

present effect is not a punishment, penalty, or restraint” under Section 1101(a)(48).

Id. at 1190. But unlike in Retuta, Ramos’ fine was not suspended. And the rule of

lenity is also unavailing, as Ramos fails to show any persisting ambiguity in Section

1101(a)(48) that would trigger its application. See Rodriguez v. Holder, 619 F.3d
1077, 1080 n.3 (9th Cir. 2010) (“Since we hold that the statute is not ambiguous, the

rule of lenity does not apply.”).




                                             2
      The BIA reasonably concluded Ramos is ineligible for a waiver of

inadmissiblity or adjustment of status.

      DENIED.




                                          3